Case 2:18-cv-14424-SMM Document 39 Entered on FLSD Docket 05/15/2019 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 18-14424-CIV-MAYNARD

  WENDY WOPSHALL,

        Plaintiff,

  v.

  TRAVELERS HOME & MARINE INS. CO.,

         Defendant.
  ______________________________________________________/
   ORDER ON PLAINTIFF'S REQUEST FOR CERTIFICATION FOR INTERLOCUTORY
                            APPEAL (DE 34)

        THIS CAUSE comes before this Court upon the Plaintiff's

  Request for Certification for Interlocutory Appeal Pursuant to

  28 U.S.C. § 1292(b). Having reviewed the Motion, Response, and

  Reply, this Court finds as follows:

         l.    In her previous Motion to Remand (DE 8) the Plaintiff

  argued that the Defendant removed her lawsuit from state court

  to this federal court too late. That is, that the Defendant

  removed this case after the 30 days that 28 U.S.C. § 1446(b)

  gave it to do so. In its Order (DE 32) on the Plaintiff's Motion

  to Remand, this Couit discussed the two 30-day time periods that

  § 1446(b) imposes for seeking removal and what triggers each to

  begin running. After applying the facts as the Plaintiff pleaded

  them and as the parties otherwise represented them in that

  motion's briefing, this Court found the first 30-day clock of§
Case 2:18-cv-14424-SMM Document 39 Entered on FLSD Docket 05/15/2019 Page 2 of 5



  1446(b) (1) not to apply. Following the "bright line" approach

   (as this Court called it), this Court limited consideration to

  the four corners of the Plaintiff's initial complaint, and that

  pleading did not show the amount in controversy to exceed

  $75,000. Next this Court considered the second 30-day clock of§

  1446(b) (3). This Court found the Plaintiff's Motion for Leave to

  Amend Complaint to be the first written paper that the Defendant

  received from the Plaintiff that informed the Defendant that the

  amount in controversy might exceed $75,000. Because the

  Defendant sought removal within 30 days of that pleading, the

  Defendant's Notice of Removal was timely under the (b) (3) clock

  and thus its Notice of Removal was procedurally proper.

        2.    The Plaintiff asks to appeal that ruling and to do so

  immediately as an interlocutory appeal. The Plaintiff seeks to

  test whether the "bright line" approach is the correct standard

  for determining whether a Notice of Removal meets§ 1446(b)'s

  timeliness requirement. The Plaintiff points to a different

  approach, an approach akin to what this Court called the

  "intelligently ascertainable" approach in footnote 1 to the

  Order (DE 32). The Plaintiff argues that her pre-lawsuit demand

  letter should have put the Defendant on notice that the amount

  in controversy exceeds $75,000, and because of that knowledge,

  the Defendant had to seek removal within 30 days of her initial

                                     2 of 5
Case 2:18-cv-14424-SMM Document 39 Entered on FLSD Docket 05/15/2019 Page 3 of 5



  complaint as § 1446(b) (1) requires. In support of that approach

  the Plaintiff cites Pessoa v. AllState Ins. Co., 2012 WL

  12902744 (S.D.Fla. 2012) which expressly applied§ 1446(b) (1) in

  that way, and she cites Salsberry v. RT West Palm Beach

  Franchise, Ltd., 2014 WL 12479403 (S.D.Fla. 2014) and Grossi v.

  State Farm Mut. Auto. Ins. Co., 2014 WL 12703739 (M.D.Fla. 2014)

  which implicitly used the same approach.

        3.   The Plaintiff's appeal request rests on the existence

  of two different approaches that are evident in district court

  decisions but for which there is no binding Eleventh Circuit

  case law that governs. Despite that apparent conflict in the

  case law, the Plaintiff still does not show an appealable issue

  as applied to the facts of this particular case. This is because

  the approach that the Plaintiff advocates directs the same

  outcome that this Court already reached. The difference between

  the "bright line" and "intelligently ascertainable" approaches

  (as this Court calls them) and the legal question over which one

  is the correct approach is a moot point in this particular case.

        4.   To explain why, this Court refers to the fact-findings

  that it reached in its prior Order (DE 32). At        ~2   thereof, this

  Court noted how, before she filed her lawsuit, the Plaintiff had

  demanded payment of the full $100,000 of her uninsured motorist

  policy benefit. That does not mean that the amount in

                                    3 of 5
Case 2:18-cv-14424-SMM Document 39 Entered on FLSD Docket 05/15/2019 Page 4 of 5



  controversy exceeded $75,000, however. As this Court explained

  at   ~1,    the Defendant's uninsured motorist policy was a secondary

   source of coverage. It obligated the Defendant to pay claims

  that remained after the primary insurer---the tortfeasor's

  bodily injury liability policy---had paid its benefit. As this

  Court explained at        ~~2-4,   all of the correspondence between the

   Plaintiff and the Defendant up to the time when the Plaintiff

   filed her lawsuit had implied an amount in controversy of

  between $47,000 and $50,000          (and thus below the $75,000 needed

   for federal matter subject jurisdiction). That was the amount of

  medical bills that the primary insurer had left unpaid.

  Therefore, even if that outside knowledge---outside of what the

   Plaintiff pleaded in her initial complaint---were included for

   consideration, the value of her claim still was just $50,000.

  Even under the Plaintiff's preferred "intelligently

   ascertainable" approach, the Defendant still did not have a

   reason to perceive an amount in controversy above $75,000, and

   consequently the Defendant was under no imperative to seek

   removal at that time.

         5.      Thereafter, on August 28, 2018, the Defendant offered

  to pay the Plaintiff the full $100,000 value, as this Court

  noted at      ~8.   That was the first written correspondence that

   placed the value of the Plaintiff's uninsured motorist policy

                                        4 of 5
Case 2:18-cv-14424-SMM Document 39 Entered on FLSD Docket 05/15/2019 Page 5 of 5



   claim above $75,000. However the plain language of§ 1446(b) (3)

   renders it irrelevant for purposes of the timeliness

   determination. Only written correspondence from the Plaintiff to

   the Defendant is relevant. It was not until the Plaintiff filed

  her Motion for Leave to Amend Complaint when the Defendant first

   received a written document from the Plaintiff that showed the

   amount in controversy to exceed $75,000, as this Court concluded

   at c:!!20.

          6.     Even if the Plaintiff prevails on appeal and has her

   preferred method for determining when the 30-day removal clock

   begins to run accepted, it would not change the outcome. Even

   under the Plaintiff's preferred method, the Defendant's Notice

   of Removal still was timely filed. The issue that the Plaintiff

   seek to appeal therefore is moot. For that reason, it is,

          ORDERED AND ADJUDGED that the Plaintiff's Request for

   Certification for Interlocutory Appeal Pursuant to 28 U.S.C. §

   1292 (b)     (DE 34) is DENIED.

          DONE AND ORDERED in Chambers at Fort Pierce, Florida, this

    \~~ay of May, 2019.



                                 SHANIEK M. MAYNAR~~          .
                                 UNITED STATES MAGISTRATE JUDGE




                                     5 of 5
